                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                                   (Asheville)

TERI LYNN HINKLE,                          )
                                           )      Case No.: 1:18-cv-00007-MR-DLH
              Plaintiff,                   )
vs.                                        )
                                           )
                                           )
EXPERIAN INFORMATION                       )
SOLUTIONS INC., et al.                     )
                                           )
       Defendants.                         )

         DEFENDANT EQUIFAX INFORMATION SERVICES LLC AND
         EQUIFAX INC.’S RESPONSE TO PLAINTIFF’S MOTION AND
             REQUEST FOR ASSISTANCE FROM THE COURT
      TO ENFORCE SETTLEMENT AGREEMENT AND DELAY DISMISSAL

       Defendants Equifax Information Services LLC and Equifax Inc. (collectively referred

to herein as the “Equifax Entities”), by counsel, respond to Plaintiff’s Motion and Request

for Assistance from the Court to Enforce Settlement Agreement and Delay Dismissal and

show as follows:

       1.     On December 7, 2018, the Court granted the Equifax Entities’ Motion for

Extension of Time, and stated that the Parties should have through December 17, 2018 to

enter a Stipulation of Dismissal. December 7, 2018 Text Order.

       2.     Plaintiff admits in her motion that Equifax sent the settlement funds to her for

delivery on December 10, 2018. Doc. 65, p. 3.

       3.     The settlement funds were accidentally directed to the wrong address. Id.

       4.     As soon as Plaintiff pointed out this error, it was immediately corrected, and

on December 14, 2018, Equifax sent the settlement funds to Plaintiff’s correct address in

Murphy, NC.


                                   1
      Case 1:18-cv-00007-MR-WCM Document 66 Filed 12/17/18 Page 1 of 3
       5.       On December 15, 2018, the settlement funds were delivered to and signed for

by Plaintiff.

       6.       As Plaintiff has received the settlement funds, the Court should not delay

dismissal of Plaintiff’s claims in this case.



       Respectfully submitted this 17th day of December, 2018.


                                                KING & SPALDING LLP


                                                /s/ Bradley J. Lingo
                                                Bradley J. Lingo
                                                North Carolina Bar No. 44018
                                                Attorney for Defendants Equifax Inc. and Equifax
                                                Information Services LLC
                                                300 South Tryon Street
                                                Suite 1700
                                                Charlotte, North Carolina 28202
                                                Tel: (704) 503-2573
                                                Fax: (704) 503-2622
                                                blingo@kslaw.com




                                    2
       Case 1:18-cv-00007-MR-WCM Document 66 Filed 12/17/18 Page 2 of 3
                             CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of December, 2018, a copy of the foregoing

pleading was filed electronically with the clerk of court via the Court’s ECF system which

will send notifications to ECF participants, and Plaintiff was served via U.S. Mail, postage

prepaid:

Teri Lynn Hinkle
19 Mossy Creek Trail
Murphy, North Carolina 28906
Pro Se Plaintiff

                                          KING & SPALDING LLP


                                          /s/ Bradley J. Lingo
                                          Bradley J. Lingo
                                          North Carolina Bar No. 44018
                                          Attorney for Defendant Equifax Inc. and Equifax
                                          Information Services LLC
                                          300 South Tryon Street
                                          Suite 1700
                                          Charlotte, North Carolina 28202
                                          Tel: (704) 503-2573
                                          Fax: (704) 503-2622
                                          blingo@kslaw.com




      Case 1:18-cv-00007-MR-WCM Document 66 Filed 12/17/18 Page 3 of 3
